Citation Nr: 0825178	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  07-11 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES


1.  The propriety of the reduction of the schedular 
evaluation of service-connected asthma from 60 percent to 30 
percent.

2.  The propriety of the termination of a total disability 
rating based on individual unemployability (TDIU) for 
compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to March 
1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which reduced the disability rating for asthma 
from 60 to 30 percent, effective September 1, 2006, and 
terminated TDIU also effective from September 1, 2006.  

In August 2007, the veteran requested a travel Board hearing.  
A travel Board hearing was scheduled at the VA RO in Sioux 
Falls, South Dakota, in June 2008.  The veteran cancelled 
that hearing in May 2008 and requested a video conference 
hearing to be held at Fort Meade.  Unfortunately, VA is 
unable to accommodate this request and the veteran was 
notified of this fact by VA personnel in June 2008.  
Subsequently, in a statement dated June 9, 2008, the veteran 
indicated that he had more information or evidence to send in 
support of his claim and requested that VA wait 30 days to 
receive this information.  The 30 days time frame has elapsed 
and no additional evidence was received.  

In June 2008, the veteran and his representative requested 
that the case be advanced on the docket.  Later in June 2008, 
the Board granted the veteran's motion to advance this case 
on the docket based on a finding of good cause.  See 38 
C.F.R. § 20.900(c) (2007).

The Board further notes that this appeal of a rating 
reduction and TDIU termination did not arise in the context 
of a claim from the veteran for an increased rating but 
rather, as is explained in the decision below, arose from 
action taken by the RO to verify the continued level of 
severity of service-connected asthma.  38 C.F.R. § 3.327.  
Accordingly, this appeal does not contemplate a claim for an 
increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 
286 (1991) (distinguishing between a rating reduction case 
and a rating increase case); Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 280 (1992).  

FINDINGS OF FACT

1.  In a December 2004 rating decision, the RO increased the 
evaluation for service-connected asthma from 30 to 60, 
effective July 6, 2004, pursuant to the provisions of 38 
C.F.R. § 4.97, Diagnostic Code 6602 for evaluating bronchial 
asthma.  In that rating action an award of TDIU was also made 
effective from July 6, 2004, under 38 C.F.R. § 4.16(a) based 
on the veteran's schedular ratings for his service-connected 
conditions.

2.  In reducing the disability rating for asthma from 60 to 
30 percent, effective September 1, 2006, in its June 2006 
decision the RO met all due process requirements in executing 
such a reduction and the decision to reduce the rating was 
properly substantiated by the evidence of record which did 
not reflect that any of the criteria supporting a 60 percent 
rating under 38 C.F.R. § 4.97, Diagnostic Code 6602 for 
bronchial asthma were met.  

3.  In terminating TDIU based on the veteran's combined 
rating for his service-connected disabilities no longer 
meeting the schedular rating requirements of 38 C.F.R. 
§ 4.16(a) given a reduction in the schedular rating for 
asthma, the RO failed to meet all due process requirements 
when it did not then consider the provisions of 38 C.F.R. 
§ 3.343(c) in determining whether the case warranted referral 
for consideration of TDIU under 38 C.F.R. § 4.16(b).  

4.  Because all due process requirements were not met in 
terminating TDIU, the termination was not proper and TDIU 
must be restored effective September 1, 2006.  


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 60 percent rating for 
the veteran's service-connected asthma are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.105(e), 3.159, 4.1, 4.2, 4.7, 4.10, 
4.97, Diagnostic Code 6602 (2007).
2.  TDIU is restored, effective September 1, 2006.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.343(c), 4.16(b)(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  In addition, VA has a duty to 
assist a claimant in making reasonable efforts to identify 
and obtain relevant records in support of the claim and in 
providing a VA examination when necessary.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i).

The issues on appeal in this case arise not from claims filed 
by the veteran but rather from action initiated by the RO.  
Concerning this, the Board notes service connection has been 
in effect for asthma since March 2003.  In September 2004, 
the veteran filed an increased rating claim, and a 60 percent 
evaluation was assigned effective from July 2004, at which 
time the RO advised the veteran that the 60 percent rating 
was not permanent because his condition was expected to 
improve.  In January 2006, the RO requested that the veteran 
be called for a VA examination (referred to as a "routine 
future" or "review" examination) to assess the degree of 
disability resulting from his asthma.

Based upon this VA examination in February 2006, the RO 
proposed, in a March 2006 rating action, to reduce the 
veteran's rating for asthma to 30 percent.  This proposal was 
implemented by a June 2006 rating decision, effective 
September 1, 2006.  The veteran was notified by various 
communications, including a statement of the case (SOC), as 
to what information was of record and what was required to 
substantiate the continuation or restoration of the 60 
percent rating for asthma.

The content of these communications to the veteran complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
appeal and to respond to VA notices.  

Although this case the involves the appeal of a rating 
reduction and not an increased rating claim, the Board notes 
that for an increased-compensation claim, 38 U.S.C.A. § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  This notice was provided for the veteran in 
the Statement of the Case issued in March 2007 and in a 
letter issued in May 2008.  Thus, to whatever extent, if any, 
the Vazquez-Flores decision may apply to rating-reduction 
cases, there is no prejudicial error shown in the present 
case.

Moreover, inasmuch as this case involves a rating reduction, 
rather than a rating increase, the Board notes that there are 
specific notice requirements, found in 38 C.F.R. § 3.105(e)-
(i), which are applicable to reductions in ratings.  The 
Board believes that those specific notice requirements take 
precedence over the more general notice requirements that 
apply when a claimant makes a claim for benefits to VA and, 
as will be explained herein, those specific notice 
requirements were complied with in conjunction with the 
reduction of the evaluation for asthma.  See Zimick v. West, 
11 Vet. App. 45, 51 (1998) ("a more specific statute will be 
given precedence over a more general one . . . .") (quoting 
Busic v. United States, 446 U.S. 398, 406 (1980)); see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

Accordingly, VA has satisfied its duty to notify and assist 
the veteran in apprising him as to the evidence needed and in 
obtaining evidence pertinent to his appeal.  Therefore no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran, and such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As will be explained below, the Board is restoring 
entitlement to TDIU, and therefore, as to that claim, any 
defect in the VA duties to notify or assist is rendered 
harmless.


Factual Background

The veteran filed an original service connection claim for 
bronchitis in March 2003.  The file contains a VA medical 
examination in August 2003 which reflects that the veteran 
underwent pulmonary function tests which revealed that 
veteran's FEV-1/FVC ratio was 71 percent.  FEV-1 was 74 to 85 
percent of predicted as measured pre and post-
bronchodilation, respectively.  The report indicated that the 
veteran had been treated for bronchitis/possible asthma in 
service.  It was reported that medications for his lung 
conditions included Combivent, a formoterol inhaler, and 
nebulizers with Albuterol.  Asthma was diagnosed and the 
examiner opined that it was as likely as not that asthma was 
related to bronchitis treated in service.  
In an October 2003 rating action, service connection was 
granted for asthma, for which a 10 percent evaluation was 
assigned under Diagnostic Code (DC) 6602, effective from 
March 2003.

VA records dated in September and October 2003 reflected that 
the veteran was seen twice during that time for exacerbations 
of asthma.  When discharged after observation and treatment 
in October 2003, he was instructed to treat his 
symptomatology with a Prednisone taper, a salmeterol inhaler 
twice a day and albuterol nebulizers.  Pulmonary function 
testing conducted by VA in November 2003 revealed FEV-1/FVC 
ratio of 63 percent and FEV-1 of 76 percent of predicted.  

In a November 2003 rating action, a 30 percent evaluation was 
assigned for asthma, effective from March 2003.  The RO 
explained that the increase was based on evidence reflecting 
that the veteran's asthma had required the use of daily 
inhalational therapy for several years.

In September 2004, the veteran filed an increased rating 
claim for asthma.  Presented for the file were private 
medical records, dated from July to September 2004, 
reflecting that the veteran had been seen at least 6 times 
during that period for treatment of asthma exacerbations, 
some emergent.  

A VA respiratory examination was conducted in October 2004.  
The daily treatment regimen was listed as a triamcinolone 
metered dose inhaler daily, montelukast (10 mg) and 
Combivent-2 puffs 4 times a day.  Pulmonary function tests 
revealed that the veteran's best FEV-1/FVC reading was 71 
percent, which was 81 percent of predicted.  

In a December 2004 rating action, a 60 percent evaluation for 
asthma was assigned from July 2004, based on evidence 
documenting symptoms of asthma exacerbations requiring at 
least monthly visits to a physician.  The rating action 
indicated that since there was a likelihood of improvement, 
the assigned evaluation was not considered to be permanent 
and was subject to a future review examination.  In that 
rating action entitlement to TDIU was also awarded effective 
from July 2004, based on a combined schedular evaluation of 
70 percent effective from July 2004.

A VA respiratory examination was conducted in February 2006.  
The veteran reported having mild dyspnea on exertion.  His 
daily treatment regimen was listed as a Flucatasone inhaler; 
a Foromoterol inhaler and a Singulair tablet.  It was noted 
that he used an Albuterol inhaler less than once a month for 
attacks which occurred less than one time a month.  It was 
noted that he had no periods of incapacitation.  Pulmonary 
function tests revealed that veteran's best FEV-1 reading was 
74 percent of predicted.  

The file contains a rating action dated on March 8, 2006, in 
which the RO proposed a decrease from 30 to 60 percent in the 
rating for asthma and severance of TDIU.  The veteran was 
advised of this proposal in a letter issued by the RO on 
March 16, 2006.  The proposed rating reduction of asthma and 
severance of TDIU was effectuated in a June 2006 rating 
decision, effective from September 1, 2006.


Legal Analysis

	A.  Asthma - Reduction

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. § 
4.1.

When reduction in the evaluation of a service-connected 
disability is contemplated and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  Procedural steps that must be taken when a rating 
reduction is considered warranted are set forth at 38 C.F.R. 
§ 3.105(e).  Initially, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will then be notified at 
his or her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e).

Where a disability rating has been continued for at least 5-
years at the same level, under 38 C.F.R. § 3.344, if there 
have occurred changes in essential medical findings or 
diagnosis, that case is to be reviewed and adjudicated so as 
to produce the greatest degree of stability of disability 
evaluation.  In determining the propriety of a previous 
evaluation, the entire record as to medical history should be 
considered to ascertain whether the most recent examination 
is indeed a full and complete depiction of the level of 
disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases 
provided doubt remains, after according due consideration to 
all the evidence developed by the several items discussed in 
the preceding paragraph (section 3.344(a)), the rating agency 
will continue the rating in effect under specified 
procedures.  38 C.F.R. § 3.344(b).

In this instance, however, the 60 percent rating in question 
was not in effect for 5 years or more, and the preceding 
paragraphs (a) and (b) do not apply, based upon a disability 
which has not become stabilized and is likely to improve.  
Accordingly, reexaminations disclosing improvement, physical 
or mental, in these cases will warrant reduction in rating.  
38 C.F.R. § 3.344(c).

The determination in a reduction in rating case must include 
the proper application as to the standard of proof.  To 
warrant reduction in rating, it must be shown that the 
preponderance of the evidence supports the reduction itself, 
and with application of the benefit-of-the-doubt doctrine 
under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 
5 Vet. App. 413, 420 (1993); Peyton, 1 Vet. App. at 286.

Turning to the provisions in effect regarding evaluation of 
the specific disability under consideration, the VA rating 
schedule sets forth the criteria for evaluation of 
respiratory disorders under 38 C.F.R. § 4.97.  Diagnostic 
Code 6602 pertains to the evaluation of bronchial asthma.  
Under that code, a 30 percent rating for bronchial asthma 
requires Forced Expiratory Volume within the first second 
(FEV-1) of 56- to 70-percent predicted, or; a ratio of FEV-1 
to Forced Vital Capacity (FEV-1/FVC) of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication. 

A 60 percent evaluation requires FEV-1 of 40- to 55-percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation requires FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than 
one attack per week with episodes of respiratory failure, or; 
requires daily use of systemic high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.

The medical history and treatment protocol pertaining to the 
veteran's service-connected asthma contemporaneous with the 
date of the reduction in the rating at issue have been 
considered.  Based on this evidence and applying the 
determinative rating criteria, it may be concluded that the 
reduction in rating was proper.

At the outset, the record sufficiently demonstrates that the 
procedural requirements for a reduction in rating have been 
met as specified under the provisions of 38 C.F.R. 
§ 3.105(e).  The prescribed 60-day timeframe within which to 
submit additional evidence following the proposed reduction 
action was afforded to the veteran.  During this time period, 
he did not request a predetermination hearing or otherwise 
present additional evidence to contest the proposed action.  
38 C.F.R. § 3.105(e), (i).  The effective date of the 
reduction on September 1, 2006, corresponded to the end of 
the 60-day period from notice to the claimant of the final 
rating action implementing the reduction.

The inquiry into the propriety of the RO's decision to reduce 
the rating for asthma therefore should be completed based on 
whether his service-connected disability met the substantive 
requirements for a 30 percent rating as of the reduction 
action or whether it instead best approximated in severity 
the criteria for the previously assigned 60 percent 
evaluation.  On this subject, the provisions of 38 C.F.R. 
§ 4.97, Diagnostic Code 6602, for evaluating bronchial asthma 
are to be applied.  

The medical findings of record do not initially establish 
that pulmonary function test results were within the range 
that would qualify for a 60 percent rating.  The February 
2006 VA examination report that provided the basis for 
determining the appropriate adjusted evaluation demonstrated 
PFT results no worse than FEV-1 of 74 percent of predicted, 
which would in fact warrant only a 10 percent evaluation 
based on the results of PFT testing alone.  However, the 
applicable rating criteria provides that in addition to PFT 
findings asthma is to be evaluated in accordance with the 
nature and extent of treatment modalities.

Further, in order to warrant a 60 percent rating based on 
treatment course, this must objectively implicate the 
requirement of at least monthly physicians' visits due to 
exacerbations, or intermittent (minimum three per year) 
courses of systemic corticosteroids.  Here, while evidence 
dated from July to September 2004 did reveal that the 
veteran's asthma required at least monthly treatment during 
that period, subsequent treatment was not shown to be 
required on a monthly basis.  Moreover, the treatment history 
including as documented during the 2004 and 2006 VA 
respiratory examinations indicated that the prescribed 
medication used included Singulair daily, and Combivent 
inhaler as needed, as well as several other types of inhalers 
to include Albuterol.  None of these medications are systemic 
(oral or parenteral) drugs.

With regard to the latter, there has been clarification 
provided on this point as the record contains an e-mail, 
dated in July 2007, from a VA physician indicating that 
Albuterol, Formoterol and Levalbuterol were not steroids but 
were instead inhaled bronchodiloators.  It was also clarified 
that, although Mometasone furoate was a steroid, it was an 
inhaled steroid and as such was not a systemic 
corticosteroid.  It was explained that systemic steroids were 
taken orally or parenterally (IV (intravenously) or IM 
(intramuscularly)).  The Board further observes that while 
Singulair is taken in tablet form, there is no indication 
that this is a steroid, nor has this point been argued by the 
veteran or his representative.  Combivent is also a non-
steroid inhaled medication, as defined by the VA physician's 
explanation.  As a result, the treatment course for asthma 
does not warrant a 60 percent rating per Diagnostic Code 
6602.  Instead, the extent of medication prescribed is more 
consistent with the criteria for a 30 percent evaluation 
which pertains to daily inhalational or oral bronchodilator 
therapy, or use of inhalational anti-inflammatory medication.  
This basis for adjusting the level of compensation 
corresponds not necessarily to any material improvement in 
symptoms but a more accurate assessment of the prescribed 
medication course.

In summary, the preponderance of the competent findings 
substantiates that the reduction in rating from 60 to 30 
percent for asthma was proper.  The medical evidence on file 
at the time of the RO's decision to reduce the rating 
corresponds to this determination.  Therefore, the appeal for 
restoration of a 60 percent rating for that specific disorder 
must be denied.  The preponderance of the evidence is 
unfavorable, and under these circumstances the benefit-of- 
the-doubt doctrine does not apply.  See 38 U.S.C.A. § 
5107(b).  See also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

	B.  TDIU Termination

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

For those veterans who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a), total disability ratings 
for compensation may nevertheless be assigned when it is 
found that the service-connected disabilities are sufficient 
to produce unemployability; such cases should be referred to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).

When TDIU was granted to the veteran in the December 2004 
rating action in this case, it was granted under 38 C.F.R. 
§ 4.16(a) as, in light of the 60 percent evaluation granted 
therein for asthma, the veteran met the percentage standards 
as set forth in 38 C.F.R. § 4.16(a).  Specifically, at that 
time his service-connected disabilities consisted of asthma, 
evaluated as 60 percent disabling; and peroneal neuropathy of 
the right lower leg with diminished sensation and numbness, 
residuals of a shell fragment wound, evaluated as 30 percent 
disabling.  A combined 70 percent disability rating was in 
effect from July 6, 2004, and TDIU was awarded from that 
date.  Essentially, when the veteran's rating for asthma was 
reduced from 60 to 30 percent effective from September 1, 
2006, TDIU was also discontinued from that date, based upon 
consideration of the rating reduction alone (failure to meet 
the percentage standards under 38 C.F.R. § 4.16(a)).  

Standards for termination of a TDIU rating are found at 
§ 3.343(c).  These provisions stipulate that in reducing a 
rating of 100 percent service-connected disability based on 
individual unemployability, the provisions of 38 C.F.R. 
§ 3.105(e) are for application but caution must be exercised 
in such a determination that actual employability is 
established by clear and convincing evidence.  The "clear 
and convincing" standard requires that capacity for work be 
proven to a "reasonable certainty" but not necessarily be 
"undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  The clear and convincing standard of proof is an 
intermediate standard between preponderance of the evidence 
and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 
48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).  

In this case, the RO properly complied with the procedural 
provisions of 38 C.F.R. § 3.105(e) and also properly 
concluded that, once the rating for asthma was reduced, TDIU 
could no longer be continued under 38 C.F.R. § 4.16(a) as a 
matter of law because the schedular requirements for TDIU 
under that provision were no longer met.  Moreover, in the 
July 2007 SOC, the RO did consider whether the case warranted 
referral for extraschedular consideration of TDIU under 
38 C.F.R. § 4.16(b) and decided that the requirements for 
such referral were not met under the provisions of that 
regulation.  However, because this case involved the 
termination of TDIU already in effect rather than simply 
whether the case warranted referral for extraschedular 
consideration by the Director, Compensation and Pension 
Service, of an allowance of TDIU, the Board concludes that 
the RO should have considered the provisions of section 
3.343(c) in determining whether to refer this case for 
extraschedular consideration of the continuance of TDIU under 
section 4.16(b).  

The record fails to show that the RO considered section 
3.343(c) in this regard.  The RO did not provide notice of 
this regulation to the veteran in the SOC or elsewhere, and 
the RO does not discuss the provisions of this regulation in 
rendering its decision to terminate TDIU.  Accordingly, the 
Board concludes that, in terminating TDIU based on the 
veteran's combined rating for his service-connected 
disabilities no longer meeting the schedular rating 
requirements of 38 C.F.R. § 4.16(a) given a reduction in the 
schedular rating for asthma, the RO failed to meet all due 
process requirements when it did not then give the veteran 
notice of 38 C.F.R. § 3.343(c) and consider the provisions of 
38 C.F.R. § 3.343(c) in determining whether the case 
warranted referral for extraschedular consideration of the 
continuance of TDIU under 38 C.F.R. § 4.16(b).  Because all 
due process requirements were not met in terminating TDIU, 
the termination was not proper, and TDIU must be restored 
effective September 1, 2006.  See Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995) (where VA reduces a disability rating 
"without observing applicable . . . regulation, such a 
rating [reduction] is void ab initio."); cf. Olson v. Brown, 
5 Vet. App. 430, 434 (1993).




ORDER

Entitlement to the restoration of a 60 percent rating for 
service-connected asthma is denied.

As the termination of the veteran's TDIU effective September 
1, 2006, was improper, restoration of TDIU from that date is 
granted.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


